Amended bill of complaint was filed to enforce specific performance of four certain contracts existing between the parties for purchase and sale of certain parcels of real estate. A special demurrer was filed to the amended bill and a general demurrer was filed to the amended bill. An order was made overruling both the general and special demurrers. From this order appeal was taken.
The appellant assigned two errors. The order of the court overruling the special demurrer and the order of *Page 514 
court overruling the general demurrer. In his brief, the appellant has grouped his two assignments of error. Therefore, the rule as stated in A. C. L. Ry. v. Whitney, 65 Fla. 72, 61 So. R. 179, "Where several assignments of error are grouped in the brief of plaintiff in error and one assignment fails, they all fail," applies.
Aside from the application of this rule, we may say that the inspection of the record discloses that the so-called special demurrer is in fact a general demurrer, because it goes to the entire bill of complaint, and, therefore, as a special demurrer it should have been overruled.
The general demurrer must be taken to have admitted the truth of all the facts well pleaded in the bill and it is a rule, which has been too often stated by this Court to require the citation of authorities, that a general demurrer to a bill of complaint must be overruled if the bill contains any equity.
The bill of complaint in this case clearly states grounds for equitable relief as prayed under authority of the opinions in the cases of Realty Securities Corporation v. Johnson, 93 Fla. 46,111 So. R. 532; Booth et al. v. Bobbitt, 94 Fla. 704, 114 So. R. 513, and cases there cited. Therefore, the order appealed from should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, P. J., AND STRUM, J., concur.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur in the opinion and judgment. *Page 515